OPINION
BAILEY, J.
The evidence does not show, in my opinion, that there was any mutual mistake in the deeds from Alice Virginia Winship to the predecessors in title of the plaintiff and defendant; that is, between the grantors and the grantees in those deeds. In fact the testimony shows the contrary, certainly as to the parties in the deed from Winship to the plaintiff’s predecessor in title.
I can find nothing that would justify the court in making any change in these deeds, and think that the plaintiff is entitled to the property called for in his deed.